DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 6, 8-9, and 17 in the reply filed on 01/12/2022 is acknowledged.  The traversal is on the ground(s) that unity of invention is present between the non-elected claims because as amended claim 6 requires heating steel to a temperature range of 700-780°C and maintaining the temperature for 0.1-10000 seconds so that a content of ferrite is 0-10% by volume.  This is not found persuasive because non-elected claim 10 is dependent upon claim 1 which has been cancelled and thus the arguments are moot.  Nonetheless, the examiner notes that if claim 10 was properly dependent upon claim 6, the restriction would still be upheld as claim 6 is rejected as discussed below and thus does not include any special technical features such that there a lack of unity of invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-11 and 13-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/12/2022.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because the use of the phrase “by means of” is legal phraseology which should be avoided.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 17 objected to because of the following informalities:  claim 17 includes the recitation “heating the formed component and maintaining the temperature within the temperature range from 140 to 220°C and then cooling the formed component to room temperature, the time for the temperature maintaining lasts for 1 to 100000 seconds” which should be corrected to “…maintaining a temperature…”.  Appropriate correction is required.
Claim Interpretation
Regarding claim 6, the examiner notes that the recitation of “so that a content of ferrite is 0 to 10% by volume” is merely an instance of functional language that the examiner submits does not further limit the instant claim.  The examiner notes that the instant specification states that the ferrite limitation is met so long as the temperature of the heating step is not lower than 700°C and the average cooling speed is 0.1-1000°C/s [page 7 first paragraph, instant specification], both limitations are already in instant claim 6 and so the functional language of “so that a content of ferrite is 0 to 10% by volume” does not add any further limitations to the instant claim other than the claimed amount of ferrite in the final steel product absent concrete evidence to the contrary.  See MPEP 2173.05(g).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6, 8-9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al (CN 104846274 A, US 20180030567 A1 referred to herein as English translation) herein Yi, in view of .
Regarding claim 6, Yi teaches:
Preparing a steel component through hot-stamping [0002, Yi]
Wherein the hot-stamping process comprises heating a steel sheet to a temperature range of 700-850°C, preferably 730-780°C [0049, 0051, Yi].  The examiner notes that the overlap of the temperature range of Yi and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Holding the temperature for 1-10000 seconds [0051, Yi].  The examiner notes that the overlap of the heating durations of Yi and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
The product of the hot stamping process comprises a ferrite content of 0-10% by volume [0049, Yi].  The examiner notes that the overlap of the ferrite content of the instant application and that of Yi is prima facie evidence of obviousness.  See MPEP 2144.05(I).
A steel composition seen below in Table 1.  The examiner notes that Yi does not teach a vanadium content of 0.25~0.4 wt% because Yi teaches that using over 0.2 wt% vanadium is expensive [0043, Yi], however the examiner submits that the addition of higher amount of vanadium would be obvious in view of Yoshitake.  Yoshitake teaches adding 0.005-0.3 mass% vanadium for the purposes of strengthening the steel through forming precipitates and suppressing the growth of ferrite [0086, 0066, Yoshitake].  The examiner submits that it would be obvious to one of ordinary skill in the art to add vanadium in a range of 0.005-0.3 mass% to the steel of Yi for the purpose of increasing steel strength, wherein a mere consideration of cost as discussed by Yi hardly 
After heating, the steel sheet is hot stamped after heating and is then cooled, within a die, by air, or by another method to obtain a formed component [0049, Yi].  Yi does not specifically disclose transferring the steel to a die however the examiner submits that in order for a die to perform cooling on steel, the steel must first be transferred to the die.
Cooling at a rate of 0.1-1000°C/s down to a temperature that is 150-260°C below the martensitic start temperature point, preferably between room temperature and 100°C or even lower [0051, Yi].  The examiner notes that the overlap between the cooling rates and cooled temperatures of Yi and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Table 1

Instant application, wt%, claim 1
Yi, weight% [0031]
C
0.1~0.19
0.18-0.42 [0032]
Mn
5.09~9.5
4-8.5 [0034]
V
0.25~0.4
0.2 or less [0042]
Si+Al
0~2
0.8-3.0 [0036]
Cr
0~5
5 or less [0034]
Ti
0~0.2
0.2 or less [0042]
Nb
0~0.2
0.2 or less [0042]

0~0.2
0.2 or less [0042]
B
0~0.0005
0.005 or less [0046]
Ni
0~4
4 or less [0044]
Cu
0~2
2.0 or less [0044]
Mo
0~2
2.0 or less [0040]
W
0~2
2.0 or less [0040]
Fe and impurities
balance
Balance [0010]


Regarding claim 8, as discussed above Yi modified by Yoshitake teaches a temperature range of 700-850°C, preferably 730-780°C [0049, 0051, Yi].  The examiner notes that the overlap of the temperature range of Yi modified by Yoshitake and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 9, as discussed above Yi modified by Yoshitake teaches a cooling rate of 0.1-1000°C/s [0051, Yi].  The examiner notes that the overlap between the cooling rates of Yi modified by Yoshitake and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 17, Yi modified by Yoshitake teaches that after cooling, the formed component is heated to 160-450°C [0050, Yi], held for 1-10000 seconds and then cooled to room temperature [0051, Yi].  The examiner notes that the overlap between the heating temperatures and holding times of Yi modified by Yoshitake and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734